Case 1:21-cv-01358-GBD Document 2 Filed 02/18/21 Page 1 of 3

UNITED STATES DISTRICT COURT ve
SOUTHERN DISTRICT OF NEW YORK fsa ea

 

Digno Quituisaca Tapia individually; Digno Quituisaca Tapia on : - o a : eo 2
behalf of others similarly situated, dye
Plaintiffs), |

 
 

BG KO . Hs

DATE cape 0

INITIAL PRETRIAL PRETRIAL
Nations Roof East LLC doing business as Nations Roof East LLC; CONFERENCE
Nations Roof of New York LLC doing business as Nations Roof
East LLC; Patricia Donohue; Michael Johannes; SAL Doe: Jose
Doe; Andy Doe; Mata Doe; David Doe,
Defendant(s).

 

-against-

 

 

TO: The Attorney(s) for Defendant(s):

This case has been designated an electronic case and has been assigned to this Court for all
purposes. Counsel for all parties are required to promptly register as filing "USERS" in accordance with the
procedure for Electronic Case Filing.

Counsel for all parties are hereby directed to attend a conference at the time and place fixed below, for
the purpose of Case Management and scheduling pursuant to Fed. R. Civ. P. 16. You are directed to furnish
all attorneys in this action with copies of this order and enclosures, and to furnish chambers with a copy of any
transmittal letter(s). If you are unaware of the identity of counsel for any of the parties, you must forthwith send
a copy of the notice and rules to that party personally.

An Initial pretrial conference will be held on Thursday, April 22, 2021 at 9:30 a.m. at the United States
District Courthouse, 500 Pearl Street, New York, New York, Courtroom 11A.

No application for adjournment will be considered unless made at least one week prior to the date of
this initial conference.

Enclosed is a proposed Case Management Plan and Scheduling Order, pursuant to Rules 16 and 26(f)
of the Federal Rules of Civil Procedure. Counsel for all parties are directed to confer regarding the proposed
plan and order. If the proposed schedule is agreeable to all parties, counsel shall sign and file the enclosed
plan and order with the Court seven (7) days before the date of the initial pretrial conference. If counsel agree
that a different plan and schedule is appropriate, counsel shall sign and file a different proposed plan and
schedule for the Court's consideration seven (7) days before the date of the pretrial conference. In the
absence of agreement, the Court, after hearing from counsel, will order a Case Management Plan and
schedule at the conference. Absent extraordinary circumstances, the Plan shall provide that the case be ready
for trial within six months.

 

In addition to the matters covered in the Case Management Plan, counsel should also be prepared to
address at the conference the factual and legal bases for their claims or defenses, any issue as to subject
maiter jurisdiction, and any other issue relevant to case managemert.

Dated: New York, New York
February 18, 2021

“Ge
- « 4

GEORGE.B, DANIELS
hited States District Judge 4

 

 
Case 1:21-cv-01358-GBD Document 2 Filed 02/18/21 Page 2 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Digno Quituisaca Tapia individually; Digno Quituisaca
Tapia on behalf of others similarly situated,
Plaintiff(s),
21cv01358 (GBD)
-against- CIVIL CASE MANAGEMENT
PLAN AND SCHEDULE

 

Nations Roof East LLC doing business as Nations Roof
East LLC; Nations Roof of New York LLC doing business
as Nations Roof East LLC; Patricia Donohue; Michael
Johannes; SAL Doe; Jose Doe; Andy Doe; Mata Doe; David
Doe,

Defendant(s),

 

X

After consultation with counsel for the parties, the following Case Management Plan is
adopted. This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal
Rules of civil Procedure.

1. An Initial pretrial conference will be held on Thursday, April 22, 2021 at 9:30
a.m. at the United States District Courthouse, 500 Pearl Street, New York, New
York, Courtroom 11A.

2. No Additional parties may be joined August 19, 2021
3. No amendment to the pleadings will be permitted August 19, 2021.

4. Except for good cause shown, all discovery shall be commenced in time to be
completed by September 16, 2021. The court expects discovery to be
completed within 90 days of the first scheduling conference unless, after the
expiration of that 90 days period, all counsel stipulate that additional time (not to
exceed 60 more days) is needed to complete discovery. In such event,
discovery may be extended by the parties on consent, without application to the
Court, provided the parties are certain they can still meet the discovery
completion date ordered by the Court. The discovery completion date shall not
be adjourned except upon a showing of extraordinary circumstances.

5. Dispositive motions are to be served by October 21, 2021. Answering papers
are to be served within 14 days. Reply papers are to be served within seven (7)
days. In the event a dispositive motion is made, the date for submitting the Joint
Pretrial Order shall be changed from that shown herein to three (3) weeks from
the decision on the motion. The final pretrial conference shall be adjourned to a
date four (4) weeks from the decision on the motion.

6. A final pretrial conference will be held November 18, 2021 at 9:45 a.m.

7. The Joint Pretrial Order shall be filed no later than November 11, 2021. The
requirements for the pretrial order and other pretrial submissions shall be

governed by the Court's Individual Rules of Practice.

 
Case 1:21-cv-01358-GBD Document2 Filed 02/18/21 Page 3 of 3

8. All motions and applications shall be governed by the Court's Individual Rules of
Practice.

9. The parties shall be ready for trial within 48 hours, notice on December 9, 2021. The
estimated trial time is days, and this is a Gury)(non-jury) trial.

10. A Status Conference will be held on July 8, 2021 at 9:45 a.m.

Dated: February 18, 2021
New York, New York

SO ORDERED:

 

George B. Daniels
United States District Judge

Attorney for Plaintiff(s)

Attorney for Defendant(s)

 
